DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7-10, 13, 14, 16, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (Pub No. US 2018/0339769 A1).  
Regarding claim 1
	McCullough teaches a vertical takeoff and landing (VTOL) aircraft (See figures 1A-1F & 3A-3F, ref # 10) comprising: a fuselage; (See figures 1A-1F & 3A-3F, ref # 50) a plurality of wings, (See figures 1A-1F & 3A-3F, ref # 14 & 16) each wing (See figures 1A-1F & 3A-3F, ref # 14 & 16) having at least a portion configured to rotate into a vertical position for takeoff (See figures 1A, 1C, 1E, 3A, & 3B) and landing and rotate into a horizontal position for flight; (See figures 1B, 1D, 1F, & 3D-3F) a plurality of nacelles, (See figures 1A-1F & 3A-3F, ref # 28a-28d) each nacelle (See figures 1A-1F & 3A-3F, ref # 28a-28d) being coupled to a wing of the plurality of wings; (See figures 1A-1F & 3A-3F, ref # 14 & 16) a plurality of rotors, (See figures 1A-1F & 3A-3F, ref # 38a-38d) each rotor (See figures 1A-1F & 3A-3F, ref # 38a-38d) being coupled to a corresponding nacelle, (See figures 1A-1F & 3A-3F, ref # 28a-28d) the corresponding nacelle (See figures 1A-1F & 3A-3F, ref # 28a-28d) housing at least one motor (See figures 1A-1F & 3A-3F, ref # 32a-32d) configured to rotate the rotor; (See figures 1A-1F & 3A-3F, ref # 38a-38d) a flight controller configured to perform collective pitch control a (See paragraphs 0007 & 0060) of the plurality of rotors, (See figures 1A-1F & 3A-3F, ref # 38a-38d) wherein the collective pitch control (See paragraphs 0007 & 0060) performs alteration of angles of all blades (See figures 1A-1F & 3A-3F, ref # 38a-38d) in each respective rotor, (See figures 1A-1F & 3A-3F, ref # 38a-38d) wherein the flight controller (See figure 8, ref # 108) is further configured to perform the collective pitch control to produce thrust vectoring that stabilizes a load coupled to the VTOL aircraft, (See paragraphs 0040, 0065, 0068, & figures 1A-1F & 3A-3F, ref # 10) and a mission modular pod (See figures 1A-1F & 3A-3F, ref # 50) removably coupled to the VTOL aircraft; (See paragraph 0039 & figures 1A-1F & 3A-3F, ref # 10) wherein an interface between the mission modular pod (See figures 1A-1F & 3A-3F, ref # 50) and the VTOL aircraft (See figures 1A-1F & 3A-3F, ref # 10) is adjustably configured for movement of a payload (See figures 1A-1F & 3A-3F, ref # 50) relative to a fore-aft axis of the VTOL aircraft (See paragraphs 0040, 0043 & figures 1A-1F & 3A-3F, ref # 10) and wherein a location of the payload (See figures 1A-1F & 3A-3F, ref # 50) is adjusted autonomously after takeoff to set a center of gravity within predefined bounds for enhancing control authority and stability in both hover and horizontal flight modes.  (See paragraphs 0040, 0043 & figures 1A-1F & 3A-3F)  
	McCullough is silent about wherein a location of the payload is adjusted autonomously prior to takeoff.  
	However, it would have been obvious to try adjusting the location of the payload prior to takeoff since there is a finite number of predictable solutions for adjusting the location of the payload, the three possible solutions are adjusting the location of the payload prior to takeoff, during takeoff, or after takeoff.  (See MPEP 2144.05 II B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a location of the payload that is adjusted autonomously prior to takeoff, since it would have been obvious to try since there are a finite number of predictable solutions with a reasonable expectation of success.  (See MPEP 2144.05 II B)  

Regarding claim 3
	McCullough teaches further comprising: landing gear (See figures 1A-1F & 3A-3F, ref # 44a-44d) coupled to one or more nacelles (See figures 1A-1F & 3A-3F, ref # 26/28a-26/28d) or to one or more wings; (See figures 1A-1F & 3A-3F, ref # 14 & 16) wherein the landing gear (See figures 1A-1F & 3A-3F, ref # 44a-44d) is rotated during the takeoff and landing.  (See figures 1A-1F & 3A-3F)  

Regarding claim 7
	McCullough teaches wherein the mission modular pod (See figures 1A-1F & 3A-3F, ref # 50) is removably coupled to the VTOL aircraft (See figures 1A-1F & 3A-3F, ref # 10) at a base of a pylon (See figures 1A-1F & 3A-3F, ref # 18 & 20) located at a bottom surface of the VTOL aircraft.  (See figures 1A-1F & 3A-3F)  

Regarding claim 8
	McCullough teaches further comprising: a plurality of nacelle pylons, (See figures 1A-1F & 3A-3F, ref # 26a-26d & 28a-28d) the nacelle pylons (See figures 1A-1F & 3A-3F, ref # 26a-26d & 28a-28d) comprising one or more of the plurality of nacelles (See figures 1A-1F & 3A-3F, ref # 26a-26d & 28a-28d)  and wherein the nacelle pylons (See figures 1A-1F & 3A-3F, ref # 26a-26d & 28a-28d) further comprise landing gear; (See figures 1A-1F & 3A-3F, ref # 44a-44d) and the nacelle pylons (See figures 1A-1F & 3A-3F, ref # 26a-26d & 28a-28d) are configured to rotate during takeoff and landing.  (See figures 1A-1F & 3A-3F)  

Regarding claim 9
	McCullough teaches wherein the landing gear (See figures 1A-1F & 3A-3F, ref # 44a-44d) is sufficiently spaced to enhance ground stability during loading and unloading of cargo.  (See figures 1A-1F & 3A-3F, ref # 50)  

Regarding claim 10
	McCullough teaches wherein the landing gear (See figures 1A-1F & 3A-3F, ref # 44a-44d) is sufficiently spaced to facilitate maneuvers during the takeoff and landing.   (See figures 1A, 1C, 1E, & 3A)  

Regarding claim 13
	McCullough teaches wherein the pylon (See figures 3A-3F, ref # 18 & 20) further configured to position the payload (See figures 3A-3F, ref # 50) relative to the fore-aft axis of the VTOL aircraft.  (See paragraphs 0040, 0043 & figures 3A-3F, ref # 10)  
	McCullough is silent about motors to position the payload.  
	However, McCullough teaches motors for moving structures.  (See paragraphs 0026 & 0028)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pylon that further comprises motors configured to position the payload relative to the fore-aft axis of the VTOL aircraft, since motors are well-known to actuate structures.  

Regarding claim 14
	McCullough teaches wherein the aircraft (See paragraphs 0040, 0043 & figures 3A-3F, ref # 10) is configured to position the payload (See figures 3A-3F, ref # 50) to optimize a center of gravity of the VTOL aircraft.  (See paragraphs 0040, 0043 & figures 3A-3F, ref # 10)  
	McCullough is silent about motors to position the payload.  
	However, McCullough teaches motors for moving structures.  (See paragraphs 0026 & 0028)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have motors that are configured to position the payload to optimize a center of gravity of the VTOL aircraft, since motors are well-known to actuate structures.  

Regarding claim 16
	McCullough teaches wherein both the plurality of rotors (See figures 1A-1F & 3A-3F, ref # 38a-38d) and the plurality of wings (See figures 1A-1F & 3A-3F, ref # 14 & 16) are configured to rotate in a tilt-wing configuration.  (See figures 3A-3F)  

Regarding claim 18
	McCullough teaches wherein, in a parking position, (See figures 1A, 1C, 1E, & 3A) the VTOL aircraft (See figures 1A-1F & 3A-3F, ref # 10) is configured to be loaded or unloaded from multiple angles.  (See figures 1A, 1C, 1E, & 3A)  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (Pub No. US 2018/0339769 A1) as applied to claim 1 above, and further in view of Grigorian (RO Pub No. 133556 A2).  
Regarding claim 2
	McCullough teaches wherein each nacelle (See figures 1A-1F & 3A-3F, ref # 28a-28d) of the plurality of nacelles (See figures 1A-1F & 3A-3F, ref # 28a-28d) is configured to rotate into the vertical position for the takeoff and landing.  (See figures 1A-1F & 3A-3F)  
	McCullough does not teach wherein each nacelle of the plurality of nacelles is configured to rotate independently into the vertical position for the takeoff and landing.  
	However, Grigorian teaches wherein each nacelle (See figures 14-19, ref # 133 & 134) of the plurality of nacelles (See figures 14-19, ref # 133 & 134) is configured to rotate independently (See figures 17-19) into the vertical position for the takeoff and landing.  (See figures 17-19)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each nacelle of the plurality of nacelles is configured to rotate independently into the vertical position for the takeoff and landing as taught by Grigorian in the aircraft of McCullough, so as to control vertical thrust and horizontal thrust.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (Pub No. US 2018/0339769 A1) as applied to claim 1 above, and further in view of Petrov (US Patent No. 10,556,679 B2).  
Regarding claim 4
	McCullough does not teach wherein the flight controller is further configured to perform RPM control of the plurality of rotors and to perform adjustment of rotation speed of each rotor individually.  
	However, Petrov teaches wherein the flight controller is further configured to perform RPM control of the plurality of rotors (See figure 8, ref # 84) and to perform adjustment of rotation speed of each rotor (See figure 8, ref # 84) individually.  (See column 8, lines 6-42)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a flight controller that is further configured to perform RPM control of the plurality of rotors and to perform adjustment of rotation speed of each rotor individually as taught by Petrov in the aircraft of McCullough, so as to improve control of movement through the air.  (See column 8, lines 36-39)  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (Pub No. US 2018/0339769 A1) as applied to claim 1 above, and further in view of Evans (Pub No. US 2020/0361324 A1).  
Regarding claim 11
	McCullough does not teach wherein the mission modular pod further comprises energy storage configured to recharge energy storage within the VTOL aircraft.  
	However, Evans teaches wherein the mission modular pod (See figures 1A & 2A, ref # 100) further comprises energy storage configured to recharge energy storage within the VTOL aircraft.  (See paragraphs 0010, 0079, & figures 1A & 2A, ref # 200)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a mission modular pod further comprises energy storage configured to recharge energy storage within the VTOL aircraft as taught by Evans in the aircraft of McCullough, so as to recharge the aircraft battery.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (Pub No. US 2018/0339769 A1) as applied to claim 1 above, and further in view of Weekes et al. (Pub No. US 2021/0107620 A1).  
Regarding claim 17
	McCullough does not teach wherein the VTOL aircraft is configured to fit into a standard 20-foot freight container.  
	However, Weekes teaches wherein the VTOL aircraft (See figures 1 & 8A-8D, ref # 100 & 800) is configured to fit into a standard 20-foot freight container.  (See paragraphs 0009, 0025, 0038, 0061, 0069, 0078, & figures 8A-8D, ref # 860)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a VTOL aircraft is configured to fit into a standard 20-foot freight container as taught by Weekes in the aircraft of McCullough, so as to transport the aircraft.  

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.  
The Applicant argues on pages 2-3 of the remarks that Figure 6 illustrates where the top two nacelles are rotated independently.  
The Examiner respectfully disagrees.  Figure 6 does not show this.  All four nacelles are pointed in the same direction and are only shown in one direction.  Therefore it is unclear how figure 6 would show this.  
However, Applicant argued that claim 13 also shows this.  
The Examiner agrees and withdraws the drawing objections.  
The Applicant argues on pages 5-6 of the remarks that the references Petrov or McCullough do not teach adjustment of the payload prior to takeoff and therefore overcome the 102 rejection.  
The Examiner agrees. However, McCullough teaches adjusting the payload after takeoff as the Applicant pointed out.  
No further arguments were presented.  
Therefore both 102 rejections of claim 1 have been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Giannini et al. (Pub No. US 2017/0203839 A1) discloses a VTOL aircraft, a fuselage, a plurality of wings, a plurality of nacelles, and the plurality of nacelles are configured to rotate independently.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647